Exhibit 10.1



Execution Copy


COMMITMENT INCREASE AGREEMENT
THIS COMMITMENT INCREASE AGREEMENT dated as of December 28, 2015 (this
“Agreement”) is by and among each of the Persons identified as an “Increasing
Lender” on the signature pages hereto (each, an “Increasing Lender”), PLUM CREEK
TIMBERLANDS, L.P. (the “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement
referred to below.
W I T N E S S E T H
WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of March
2, 2012 (as amended by that certain First Amendment to Revolving Credit
Agreement dated as of June 4, 2012 and that certain Second Amendment to
Revolving Credit Agreement dated as of November 8, 2013, and as further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”)
among the Borrower, the Lenders from time to time party thereto (the “Lenders”)
and the Administrative Agent, the Lenders have agreed to provide the Borrower
with the credit facility provided for therein;
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested a $100,000,000 increase in the Aggregate Commitments under the Credit
Agreement; and
WHEREAS, each Increasing Lender has agreed to provide a portion of such increase
to the Aggregate Commitments on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Effective as of December 28, 2015 (the “Increase Effective Date”), each
Increasing Lender hereby agrees that its Commitment is increased by the amount
set forth on Schedule 2.01 attached hereto. Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to reflect such increases.
2.    By its execution and delivery hereof, the Borrower represents (i) before
and after giving effect to the increase in the Aggregate Commitments effected
hereby, (A) the representations and warranties of the Borrower contained in
Article V of the Credit Agreement and in each other Loan Document are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this paragraph, the representations and warranties contained in
subsections (a) and (b) of Section 5.12 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, and (ii) no Default
exists.


3.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by facsimile or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement is
a Loan Document.
4.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.










--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.
BORROWER:            PLUM CREEK TIMBERLANDS, L.P.
a Delaware limited partnership


By: PLUM CREEK TIMBER I, LLC
Its: General Partner


By: PLUM CREEK TIMBER COMPANY, INC.
Its: Sole and Managing Member




By: /s/ Laura B. Smith
Name: Laura B. Smith
Its: Vice President and Treasurer


INCREASING LENDER:        WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Peter Kiedrowski
Name: Peter Kiedrowski
Title: Director


INCREASING LENDER:        BANK OF AMERICA, N.A.,
as a Lender


By: /s/ Daryl K. Hogge
Name: Daryl K. Hogge
Title: Senior Vice President
INCREASING LENDER:        JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Marshall Trenckmann
Name: Marshall Trenckmann
Title: Executive Director
INCREASING LENDER:        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By: /s/ Thomas J. Sterr
Name: Thomas J. Sterr
Title: Authorized Signatory
INCREASING LENDER:        U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Kurban H. Merchant
Name: Kurban H. Merchant
Title: Vice President




--------------------------------------------------------------------------------

Exhibit 10.1



INCREASING LENDER:
COÖPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender



By: /s/ Jana Dombrowski
Name: Jana Dombrowski
Title: Executive Director
By: /s/ Johan Flipsen
Name: Johan Flipsen
Title: Executive Director


INCREASING LENDER:        GOLDMAN SACHS BANK USA,
as a Lender


By: /s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory
INCREASING LENDER:        BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/ Gaby Uzdin
Name: Gaby Uzdin
Title: Banking Officer
INCREASING LENDER:        THE NORTHERN TRUST COMPANY,
as a Lender


By: /s/ Fiyaz Khan
Name: Fiyaz Khan
Title: Vice President




--------------------------------------------------------------------------------

Exhibit 10.1



Schedule 2.01
Increases to Commitments; Resulting Commitments and Applicable Percentages




Lender
Original Commitment
Commitment
Increase
Resulting
Commitment
Resulting Applicable Percentage
Wells Fargo Bank, National Association
$95,000,000.00
$13,571,428.57
$108,571,428.57
13.57
%
Bank of America, N.A.
$95,000,000.00
$13,571,428.57
$108,571,428.57
13.57
%
JPMorgan Chase Bank, N.A.
$95,000,000.00
$13,571,428.57
$108,571,428.57
13.57
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$95,000,000.00
$13,571,428.57
$108,571,428.57
13.57
%
U.S. Bank National Association
$95,000,000.00
$13,571,428.57
$108,571,428.57
13.57
%
Coöperative Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
$95,000,000.00
$13,571,428.57
$108,571,428.57
13.57
%
Goldman Sachs Bank USA
$50,000,000.00
$7,142,857.14
$57,142,857.14
7.14
%
Branch Banking and Trust Company
$50,000,000.00
$7,142,857.14
$57,142,857.14
7.14
%
The Northern Trust Company
$30,000,000.00
$4,285,714.30
$34,285,714.30
4.29
%
TOTAL
$700,000,000.00
$100,000,000.00
$800,000,000.00
100.00
%









